DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-4, 6, and 10-11, the limitations drawn to further defining the structure of the guidewire make the claims indefinite because it unclear whether the guidewire limitations are intending to recite the guidewire as part of the claimed transition section of the preamble or whether the guidewire limitations are not part of the claimed transition section of the preamble such that the claim structure requires the transition section to be capable of or configured to function with a guidewire as recited in Claims 2-4, 6, 10-11.
The Examiner notes that the guidewire is NOT positively recited in the Claim 1, of which Claims 2-4, 6, and 10-11 are dependent upon. The Examiner further notes that Claim 1 only recites that the transition section is “configured” to be fixed to a guidewire and this language does not constitute as a positive recitation of the guidewire. For the purposes of examination, the Examiner will interpret the limitations of Claims 2-4, 6, and 10-11 such that the guidewire is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirzaee (US Patent 5,957,903).
Regarding Claim 1, Mirzaee teaches a transition section (22; Figure 1) for coupling a distal section and a proximal section of a guidewire (10) see annotated Figure 1 below), the transition section (22; Figure 1) comprising: 
a main body (22) having a first outer diameter (see Figure 1; Column 5, Lines 49-65); 
a proximal pin extension (18) having a second outer diameter (Figure 1; Column 5, Lines 49-65), wherein the proximal pin extension extends proximally from the main body (22; Figure 1), and wherein the proximal pin extension (18) is configured to be fixed to the proximal section of the guidewire (10) (Figure 1; Column 5, Lines 49-65) ; and 
a distal pin extension (23) having a third outer diameter (Figure 1), wherein the distal pin extension (23) extends distally from the main body (22), and wherein the distal pin extension (23) is configured to be inserted into and fixed to the distal section of the guidewire (10; Figure 1; Column 5, Lines 49-65), the distal pin extension (23) comprising a bore for receiving an inner core (11) of the distal section of the guidewire (10; Figure 1; ; 
wherein the first outer diameter (of element 22) is greater than the second ( of element 18) and third outer diameters (of element 23) (see Figure 1; Column 5, Lines 49-62).

    PNG
    media_image1.png
    817
    339
    media_image1.png
    Greyscale

Regarding Claim 2, Mirzaee teaches the transition section of Claim 1, wherein the proximal section of the guidewire comprises a coil (24; see Figure 1), and wherein the proximal pin extension is configured to be fixed to an open end of the coil (see Figure 1; Column 5, Lines 62-65).
Regarding Claim 3, Mirzaee teaches the transition section of Claim 1, wherein the distal section of the guidewire comprises a coil (20; Figure 1), and wherein the distal pin extension (23) is configured to be fixed to an open end of the coil (20; Column 5, Lines 62-65).
Regarding Claim 4, Mirzaee teaches the transition section of Claim 1, wherein the proximal section of the guidewire comprises a first coil (24) and the distal section of the guidewire comprises a second coil (20) (Figure 1).
Regarding Claim 5, Mirzaee teaches the transition section of Claim 1, wherein the second outer diameter and the third outer diameter are substantially same (Figure 1; Column 5, Lines 62-65).
Regarding Claim 6, Mirzaee teaches the transition section of Claim 1, wherein the first outer diameter (of element 22) is substantially same as an outer diameter of the distal section of the guidewire (as seen in element 21 in Figure 1) and an outer diameter of the proximal section of the guidewire (as seen in element 25 in Figure 1).
Regarding Claim 7, Mirzaee teaches the transition section of Claim 1, wherein the proximal pin extension (18) and the distal pin extension (23) extend coaxially from opposite ends of the main body (22; Figure 1).
Regarding Claim 8, Mirzaee teaches the transition section of Claim 7, wherein the proximal pin extension (18) and the distal pin extension (23) are cylindrical (Figure 1)
Regarding Claim 9, Mirzaee teaches the transition section of Claim 8, wherein the main (22) body is cylindrical (Figure 1).
Regarding Claim 10, Mirzaee teaches the transition section of Claim 1, wherein the transition section (22) is welded to the proximal section of the guidewire (at element 35) and the distal section of the guidewire (at element 33) (see Figure 1).
Regarding Claim 11, Mirzaee teaches the transition section of Claim 10, wherein the transition section (22) comprises a steel material (Column 5, Lines 49-50).
Regarding Claim 12, Mirzaee teaches the transition section of Claim 1, wherein the transition section (22) is dimensioned to pass through a catheter for introduction into an airway of a lung of a patient (Column 1, Lines 9- Column 2, Line 6 discloses the use of the guidewire with other catheters).
Regarding Claim 13, Mirzaee teaches the transition section of Claim 1, wherein the main body (22) is cylindrical (Figure 1).
Regarding Claim 14, Mirzaee teaches a method of manufacturing a guidewire with a distal section and a proximal section coupled together (see Figure 1; Column 4, Line 15- Column 7, Line 18), the method comprising: 
disposing a proximal pin extension (18) of a transition section (22) according to Claim 1 (see rejection of Claim 1 above) within a bore of the proximal section of the guidewire (25; Figure 1), wherein the proximal pin extension (18) extends from a main body (22) of the transition section according to Claim 1 (see rejection of Claim 1 above); 
disposing a distal pin extension (23) of the transition section (22) according to Claim 1 (see rejection of Claim 1 above)  within a bore of the distal section (21) of the guidewire, wherein the distal pin extension (23) extends from the main body (22) of the transition section according to Claim 1 (see rejection of Claim 1 above); 
fixing the transition section (22) according to Claim 1 to the proximal section (26) of the guidewire and the distal section (23) of the guidewire (see Figure 1; Column 5, Lines 62-65); and 
fixing an inner core (11) of the distal section of the guidewire within a bore of the distal pin extension (23; see Figure 1), wherein the inner core (11) comprises a wire that extends through the distal section of the guidewire (see Figure 1-5).
Regarding Claim 15, Mirzaee teaches the method of Claim 14, further comprising fixing a ball structure (17) at a distal end of the guidewire (see Figure 5).
Regarding Claim 16, Mirzaee teaches the method of Claim 15, wherein fixing the ball structure (17) at the distal end (15) of the guidewire comprises disposing the inner core (11) of the distal section of the guidewire within a bore of the ball structure (17; see Figure 5).
Regarding Claim 17, Mirzaee teaches the method of Claim 15, wherein fixing the ball structure at the distal end (15) of the guidewire comprises welding the ball structure (17) to the distal end of the distal section of the guidewire (15) (Column 4, Lines 38-67; see also Column 1, Lines 50-57).
Regarding Claim 18, Mirzaee teaches the method of Claim 14, further comprising flattening a segment at a distal portion (15) of the inner core (11), wherein the flattened segment is configured to assist in steering a distal tip of the guidewire (Column 4, Lines 25-28).
Regarding Claim 19, Mirzaee teaches the method of Claim 18, further comprising disposing one or more markers (13) between the transition section (22) according to Claim 1 and the flattened segment (15) of the inner core (11), wherein the markers (13) allow for remote monitoring by an imaging system (Column 4, Lines 38-44).
Regarding Claim 20, Mirzaee teaches the method of Claim 14, further comprising welding the transition section (22) according to Claim 1 to a portion (25) of the proximal section of the guidewire (via element 35 in Figure 1) and a portion (21) of the distal section of the guidewire (via element 33 in Figure 1).
Regarding Claim 21, Mirzaee teaches the method of Claim 14, further comprising forming the distal section of the guidewire from a wound coil (element 13), wherein a distal region of the distal section is wound at a looser pitch than a proximal region of the distal section, so as to provide flexibility at the distal region (see Figure 1 in which element 19 is wound more loose at a distal most section than a proximal most section which attaches to coil 20 via element 32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771